AO 441 Summons in a Civil Action

(Page 2)

nnn EeEn
Civil Action No. 19-cv-00734-GPC-LL Date Issued: 4/22/19
PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summons for (name of individual and title, if any) STEVE CHARLES GOLDSTIEN
was received by me on (date) _ APRIL 24, 2019

I personally served the summons on the individual at (place) 2055 ROCKHOFF ROAD, ESCONDIDO,
CA, 2026 inane MAYS 2010...

 

 

 

 

I left the summons at the individual's residence or place of abode with (name)

 

, a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or
I served the summons on (name of the individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) ; or
I returned the summons unexecuted because © OF
Other (specify):
My fees are$__ 73.00 for travel and $ 45.00 for services, foratotalof$ 118.00

I declare under penalty of perjury that this information is true.

 

Date: | MAY 9. 2019 Se: Signature

RACHAEL DEBOLT / SD #2344
Printed name and title

5252 LANDIS STREET, #9, SAN DIGO, CA 92105

Server's address

 

 

NOTICE OF RIGHT TO CONSENT TO TRIAL BY A UNITED STATES MAGISTRATE JUDGE

IN ACCORDANCE WITH THE PROVISION OF 28 USC 636(C) YOU ARE HEREBY NOTIFIED THAT A US.
MAGISTRATE JUDGE OF THIS DISTRICT MAY, UPON CONSENT OF ALL PARTIES, CONDUCT ANY OR
ALL PROCEEDINGS, INCLUDING A JURY OR NON-JURY TRIAL, AND ORDER THE ENTRY OF A FINAL
JUDGMENT.

YOU SHOULD BE AWARE THAT YOUR DECISION TO CONSENT OR NOT CONSENT IS ENTIRELY
VOLUNTARY AND SHOULD BE COMMUNICATED SOLELY TO THE CLERK OF COURT. ONLY IF ALL
PARTIES CONSENT WILL THE JUDGE OR MAGISTRATE JUDGE WHOM THE CASE HAS BEEN ASSIGNED
BE INFORMED OF YOUR DECISION.

JUDGMENTS OF THE U.S. MAGISTRATE JUDGES ARE APPEALABLE TO THE U.S. COURT OF APPEALS IN
ACCORDANCE WITH THIS STATUTE AND THE FEDERAL RULES OF APPELLATE PROCEDURE.

 

 

 
